EXHIBIT 23 (p)(1)(p) FIRST PACIFIC MUTUAL FUND, INC. CODE OF ETHICS ATTACHMENT A Effective:July 27, 2000 Amended:January 27, 2014 List of Access Persons Clayton Chow – Director Lynden Keala – Director Stuart Marlowe - Director Karen Nakamura – Director Kim Scoggins – Director Terrence Lee – President and CEO, Interested Director Summer Chun –Wealth Manager Louis D'Avanzo - Portfolio Manager Wendi Ichinose – Marketing Specialist Christina Morneau-Dyas – Administration Teresa Johnson – Director of Institutional Marketing Diane Kam – Administration Stephanie Kuwaye - Administration Lugene Lee - Secretary Kathy Lum – Senior Wealth Manager Barry Magaoay – Senior Wealth Manager Yuka Marosek – Investment Analyst Lee Ann Matsuda – VP of Operations Charlotte Meyer – Assistant Treasurer Lina Nieves - Administration Nora Simpson – Treasurer and Chief Compliance Officer List of Investment Personnel Louis D'Avanzo - Portfolio Manager Terrence Lee – President and CEO, Director Review Officer Nora Simpson – Chief Compliance Officer Alternate Review Officer Terrence Lee – President and CEO, Interested Director
